OPINION OF THE COURT
Memorandum.
Order should be affirmed, with costs.
There is nothing in statute, decisional law or public policy to interdict the arbitration of the subject matter of this dispute, revolving as it does about such questions as the validity of the authority’s announcement of a policy not to compensate bridge and tunnel officers for making off-duty arrests as peace officers (see CPL 1.20, subd 33, par [x]; 140.25) and whether the particular arrest made by Officer Keno was job related and so constituted on-duty time. Examination of the language of the parties’ arbitration agreement then discloses that it clearly and unequivocally encompasses the dispute at bar. (Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509.)
*678Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.